Title: To George Washington from the Assembly of the Northern Province of Saint Domingue, 7 November 1790
From: Assembly of the Northern Province of Saint Domingue
To: Washington, George



Au Cap française le 7. 9bre [November] 1790.

Messieurs Le président et les respectables membres de L’Auguste congrez des États unis de L’Amerique.
La position veritablement allarmante ou nous nous Trouvons Nous prescrit imperieusement de recourir a Votre puïssance. Les mulatres et négres libres viennent de faire le 28. du mois passé une insurrection dans un quartier desus montagnes a six lieuës de notre ville, ou ils selivrent a tous les exuz de dévastation, pillage et assassinats sous le commandement du nomé Ogé J[eun]e carteron libre de cette Colonie qui a été introduit au cap sur le batiment du Capitaine Jone Brown de Wilmenton le 17. du mois dernier, avec trois autres passagers que le Dit cap[itain]e a présentés a notre bureau de police, retenu le Dit ogé J[eun]e caché, et l’a débarqué ou fait débarquer furtivement. Voila Messieurs

L’état ou nous nous Trouvons, par la négligence ou la mauvaise volonté du cap[itain]e Jone Brown. nous avons envoïé sur le champ un Corps de troupes patriottes et de ligne pour détruire cet atroupement séditieux.
Nous sommes de plus instruits que nombre de mulatres se trouvent actuellement dans vos états ou ils cherchent a se procurer des embarquments pour ce pays: on nous assure même qu’il y en a qui offrent jusqu’a cent portugaises.
Le Danger est pour nous, Messieurs, plus imminent que nous ne pouvons le Dire: vous pouvez en interposant votre authorité, nous donner des marques éclatantes de Votre haute protection que nous implorons, en défendant à tous les capitaines qui s’expédiront de Vos portes, d’embarquer aucuns mulatres pour quelqu’endroit que ce soit, ou bien leur intimer L’ordre expres, deles conduire a leur arrivée a nos bureaux commis a cet effet dans toute la colonie, et nous promettons de leur payer une somme capable deles satisfaire.
Nous vous prions aussi, Messieurs, de Vouloir bien faire toute défense d’embarquer pour cette Colonie aucunes armes ny munitions de guerre, amoins qu’elles ne soient adressées a quelques maisons de Commerce, et a la charge par eux d’enfaire déclaration détaillée a nos bureaux avant débarquement; et de porter a Vos cours d’amirauté ou autres le certificat qui constate qu’ils ont satisfait ici a Vos ordonnances, sur Les pénes qu’il vous plaira prononcer contre les contrevenants.
Nous osons esperer, Messieurs, que sans nous permettre de plus longs détails qui n’ajouteraient a notre détresse que le Désagrément de Vous en entretenir plus long tems, il vous plaira vous y interesser, et prendre en consideration nos vives sollicitations et nous joindrons les sentiments de la plus vive reconaissance a ceux de respect que ne cesseront d’avoir pour vos hautes puissances. Messieurs le président et les respectables membres de L’Auguste congrez des états unis de L’Amerique Vos Tres humbles et tres respectueux serviteurs les membres de L’assemblée provincialle du nord de St. Domingue

          
            Bouynouse
            Coüet De Montarand
          
          
            Secretaire
            President
          
        
